Citation Nr: 0707146	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-32 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbar spine, evaluated as 
20 percent disabling for the period prior to May 3, 2006, and 
as 40 percent disabling for the period from May 3, 2006.

2.  Entitlement to an increased initial rating for residuals 
of a left knee replacement, evaluated as noncompensably 
disabling prior to August 26, 1998, as 10 percent disabling 
prior to August 1, 2005, and currently rated as 30 percent 
disabling.

3.  Entitlement to an increased initial disability rating for 
right knee disability, evaluated as noncompensably disabling 
prior to August 26, 1998, and as 10 percent disabling for the 
period from August 26, 1998.

4.  Entitlement to an increased initial disability rating for 
degenerative joint disease of the right shoulder, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased initial disability rating for 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased disability rating for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  

7.  Entitlement to service connection for fibromyalgia, also 
claimed as muscle pain and spasm, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

9.  Entitlement to service connection for skin disability 
other than of the chest.

10.  Entitlement to service connection for joint pain and 
swelling, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

11.  Entitlement to service connection for bilateral heel 
disability.

12.  Entitlement to service connection for erectile 
dysfunction.

13.  Entitlement to an effective date prior to July 15, 2004, 
for the grant of service connection for major depression.

14.  Entitlement to specially adapted housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had military service from May 1976 to June 1996, 
including service in the Southwest Asia theater of operations 
from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a December 2003 VA Form 9 (Appeal to the Board), the 
veteran requested the opportunity to testify at a hearing 
before Veterans Law Judge at the local VA office.  To date, 
he has not been scheduled for such a hearing, and in a 
January 2007 letter, the Board asked the veteran to clarify 
whether he wished to testify at a Board hearing, and if so, 
to identify the type and location of the hearing.  The letter 
states that if the veteran did not respond within 30 days, 
his claims folder would be remanded to the Nashville RO to 
schedule him for a travel board hearing.  Because to date the 
veteran has not responded to the Board's January 2007 letter, 
the Board has no discretion and must remand this matter.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


